TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00470-CR


Robert Lynell Featherston, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 61038, HONORABLE JOE CARROLL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Robert Lynell Featherston seeks to appeal a judgment of conviction for theft.  The
trial court has certified that Featherston waived his right of appeal.  The appeal is dismissed.  See
Tex. R. App. P. 25.2(d).


				__________________________________________
				Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   August 31, 2007
Do Not Publish